Title: From Alexander Hamilton to George Clinton, 2 March 1804
From: Hamilton, Alexander
To: Clinton, George



Albany March 2. 1804
Sir

If our correspondence does not terminate with your letter of the 29th. of February, received yesterday, I wish it to be understood that it proceeds merely from the desire of removing all ambiguity from a transaction, in which my character may be materially interested.
It is perhaps the natural inference from what you have stated, that nothing took place on your part, to sanction or corroborate the story related to you by Judge Purdy, in reference to any agency or cooperation of mine in the supposed project. Yet some of the circumstances are such, that a different inference might possibly be drawn.
I therefore trust, that you will be sensible of the propriety of dissipating all obscurity on this point.
If the letter, which you mention to have been put into your hands by General Malcom, was not withdrawn by him, or if any copy was retained by you, it would be satisfactory to me to have an inspection of the one or the other, with leave to take a copy; in order that I may have an additional clue to the source of a story, which I verily believe originated intirely in fabrication.
I have the honor to be   Your Excellency’s Obed servt

A Hamilton
His Excellency Governor Clinton.

